DETAILED ACTION
This office action is in response to Applicant’s submission filed on 2 September 2021.   
Claims 1-20 are pending.
Claims 1-20 are allowed.


Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
Proposal for this examiner’s was given in an interview with Applicant’s attorney Mr. J. Kyle Komenda (56,556) on 24 January 2022.  Applicant’s attorney agreed on the amendment to fix 101 transitory signal issue.  The details may be found in the attached interview summary, PTO-413B.
The application has been amended as follows: 
Claim 1.	(Currently Amended) At least one non-transitory machine accessible storage medium having instructions stored thereon, the instructions when executed on a machine, cause the machine to: determine a respective entropy-based weighting value for each of a plurality of decision trees in a random forest model hosted on a particular device, wherein the entropy-based weighting is based on entropy of the respective decision tree; receive a new decision tree over a network connection; determine a particular entropy-based weighting value for the new decision tree based on entropy of the new decision tree; determine whether to add the new decision tree to the random forest model based on the particular entropy-based weighting value of the new decision tree, wherein a determination to add the new decision tree to the random forest model comprises determining that the particular entropy-based weighting value is higher than the entropy-based weighting value of at least one other decision tree in the plurality of decision trees in the random forest model; and predict a classification for data generated at the particular device using the random forest model.

non-transitory storage medium of Claim 1, wherein the respective entropy- based weighting values for the plurality of decision trees are to be determined from a label set based on a set of input data and a set of corresponding decisions generated by the respective decision tree based on the set of input data.

Claim 3. (Currently Amended) The non-transitory storage medium of Claim 2, wherein the instructions, when executed, further cause the machine to cache the set of input data, and determining the particular entropy-based weighting value for the new decision tree is to comprise: providing the set of input data to the new decision tree; generating a set of new decisions using the new decision tree based on the set of input data; and determining a new label data set based on the set of new decisions, wherein the new label data is used to determine the particular entropy-based weighting value for the new decision tree.  

Claim 4. (Currently Amended) The non-transitory storage medium of Claim 3, wherein the respective entropy- based weighting values for the plurality of decision trees are determined using an optimization function, and the optimization function is to be used to determine the particular entropy-based weighting value for the new decision tree.  

Claim 5. (Currently Amended) The non-transitory storage medium of Claim 2, wherein the input data comprises data generated by the particular device during a first window.  

Claim 6. (Currently Amended) The non-transitory storage medium of Claim 5, wherein the input data comprises first input data and the instructions, when executed, further cause the machine to: identify second input data generated by the particular device during a second window, wherein the second window ends subsequent to the first window; use the decision trees of the random forest model to determine a second set of decisions based on the second input data; determine a respective updated weighting value for each decision tree in the random forest model, wherein the updated weighting value is also based on entropy of the respective decision tree and further based on the second input data and second set of decisions.

Claim 7. (Currently Amended) The non-transitory storage medium of Claim 1, wherein the new decision tree is determined to be added to the random forest model based on the particular entropy-based weighting value determined for the new decision tree, 

Claim 8. (Currently Amended) The non-transitory storage medium of Claim 7, wherein generation of the updated random forest model comprises replacing the other decision tree with the new decision tree based on the particular entropy-based weighting value of the new decision tree being higher than the entropy-based weighting value for the other decision tree.  

Claim 9. (Currently Amended) The non-transitory storage medium of Claim 8, wherein the random forest model has a maximum number of decision trees and the other decision tree is replaced to satisfy the maximum number of decision trees set for the random forest model.  

Claim 10. (Currently Amended) The non-transitory storage medium of Claim 1, wherein the instructions, when executed, further cause the machine to: train a first set of decision trees; send copies of the trained first set of decision trees to a second device in a machine-to- machine network; receive copies of a second set of decision trees from the second device; generate the random forest model to include the first and second sets of decision trees in the plurality of decision trees.  

Claim 11. (Currently Amended) The non-transitory storage medium of Claim 10, wherein the new decision tree is received from another device in a network comprising the particular device and the other device.  

Claim 12. (Currently Amended) The non-transitory storage medium of Claim 11, wherein the network comprises a plurality of devices, the other device is a new device within the network.

Claim 13. (Currently Amended)  The non-transitory storage medium of Claim 1, wherein the classification comprises a prediction of whether each data instance in a set of data generated by the particular device is an anomaly.  

Claim 14. (Currently Amended) The non-transitory storage medium of Claim 1, wherein using the random forest model predict a classification for a particular data instance generated at the particular device comprises: determining a decision for each decision tree in the random forest model; and using the decisions to determine a prediction for the particular data instance.

Claims 15-20 (No change)
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas, can be reached 571-272-2589.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Examiner, Art Unit 2128